DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A, encompassing claims 1-16 in the reply filed on 11 October 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 22 October 2021, 10 February 2022, 20 June 2022, and 11 October 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims state that the castable eutectic mixture comprises a blend of bismuth, tin, and lead, but then provides ranges for the materials that include 0% for tin and 0% for lead, therefore, its unclear whether the mixture should include those materials or not.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 9-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 5,877,437 issued to Oltrogge (Oltrogge).
Regarding claim 9, Oltrogge discloses a projectile comprising: a body comprising a base disposed at a distal end of the body and a nose disposed at a proximal end of the body, wherein a longitudinal axis of the body is defined by an axis between the distal end and the proximal end, wherein the nose is tapered to have a smaller circumference than the base, wherein the body is formed of a castable eutectic mixture, the castable eutectic mixture configured to be melted and cast; and wherein the body is configured to break into a plurality of fragments upon impact with a target (See Figures and entire disclosure, clearly illustrated and stated).
Regarding claim 10, Oltrogge further discloses wherein the body comprises a stress distribution causing a plurality of stress points configured to facilitate frangibility of the body to break into the plurality of fragments upon impact with the target (Understood, sintered).
Regarding claim 11, Oltrogge further discloses wherein the body includes one or more stress concentrators configured to direct stress imparted on the body from the impact with the target (See at least Figure 6, clearly illustrated).
Regarding claim 12, Oltrogge further discloses wherein the stress concentrator includes at least one of a cavity in the nose of the body and a cavity in the base of the body (See at least Figure 6, clearly illustrated).
Regarding claim 14, Oltrogge, as best understood in light of the section 112 rejection above, further discloses wherein the castable eutectic mixture comprises a blend of bismuth, tin, and lead, wherein the castable eutectic mixture is between 50-100% bismuth by mass, 0-50% tin by mass, and 0-25% lead by mass (See at least Col. 4 Lines 50-63).
Regarding claim 15, Oltrogge further discloses wherein the body comprises one or more additives introduced to the castable eutectic mixture, the one or more additives configured to encourage frangibility of the body, wherein the one or more additives includes one or more of steel, iron, carbon, titanium, zirconium, tantalum, molybdenum, tungsten, nickel, zinc, copper, aluminum, titanium oxide, molybdenum trioxide, molybdenum sulfide, tungsten trioxide, iron oxide, copper oxide, alumina, and silica (See at least Tables III and VII, clearly disclosed).
Regarding claim 16, Oltrogge further discloses wherein the body comprises one or more rifling grooves machined circumferentially around the longitudinal axis of the body, each of the one or more rifling grooves circling around the body at least one time (See at least Figure 6, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,760,331 issued to Lowden et al (Lowden) in view of Oltrogge.
Regarding claim 1, Lowden discloses a cartridge system comprising: a case defining a volume; a propellant disposed in the volume of the case; and a projectile coupled to the case, the projectile comprising a body further comprising a base disposed at a distal end of the body and a nose disposed at a proximal end of the body, wherein the base of the body is disposed at least partially within the case and configured to enclose the propellant within the volume of the case, wherein a longitudinal axis of the body is defined by an axis between the distal end and the proximal end, wherein the nose is tapered to have a smaller circumference than the base (See Figures, all aspects clearly illustrated).
Lowden further discloses a desire to have a frangible bullet in the casing that does not utilize lead, but does not specifically disclose a castable eutectic mixture.
Oltrogge, a related prior art reference, discloses wherein the body is formed of a castable eutectic mixture, the castable eutectic mixture configured to be melted and cast, wherein the body is configured to break into a plurality of fragments upon impact with a target (See Entire Disclosure, clearly stated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Lowden with the noted teachings of Oltrogge.  The suggestion/ motivation for doing so would have been to utilize an appropriate projectile as described by Oltrogge in the assembly taught by Lowden to accomplish the same goals with a reasonable expectation of success.
Regarding claim 2, Oltrogge further discloses wherein the body comprises a stress distribution causing a plurality of stress points configured to facilitate frangibility of the body to break into the plurality of fragments upon impact with the target (Understood, sintered).
Regarding claim 3, Oltrogge further discloses wherein the body includes one or more stress concentrators configured to direct stress imparted on the body from the impact with the target (See at least Figure 6, clearly illustrated).
Regarding claim 4, Oltrogge further discloses wherein the stress concentrator includes at least one of a cavity in the nose of the body and a cavity in the base of the body (See at least Figure 6, clearly illustrated).
Regarding claim 6, Oltrogge, as best understood in light of the section 112 rejection above, further discloses wherein the castable eutectic mixture comprises a blend of bismuth, tin, and lead, wherein the castable eutectic mixture is between 50-100% bismuth by mass, 0-50% tin by mass, and 0-25% lead by mass (See at least Col. 4 Lines 50-63).
Regarding claim 7, Oltrogge further discloses wherein the body comprises one or more additives introduced to the castable eutectic mixture, the one or more additives configured to encourage frangibility of the body, wherein the one or more additives includes one or more of steel, iron, carbon, titanium, zirconium, tantalum, molybdenum, tungsten, nickel, zinc, copper, aluminum, titanium oxide, molybdenum trioxide, molybdenum sulfide, tungsten trioxide, iron oxide, copper oxide, alumina, and silica (See at least Tables III and VII, clearly disclosed).
Regarding claim 8, Oltrogge further discloses wherein the body comprises one or more rifling grooves machined circumferentially around the longitudinal axis of the body, each of the one or more rifling grooves circling around the body at least one time (See at least Figure 6, Clearly illustrated).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,105,597. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are broader in scope and fully encompassed by the issued claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641